In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 512-530; to the Court of Appeal, Fourth Circuit, No. 2012-K-1437.
Writ Granted. The rulings of the lower courts are reversed. The trial court abused its discretion in suppressing the statement made by defendant to Detective St. Martin. The testimony at the suppression hearing established that defendant was given Miranda warnings and understood his rights prior to any questioning. The case is remanded to the trial court for further proceedings.
JOHNSON and WEIMER, JJ„ would deny.